DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed12/24/2020 have been fully considered. 
Applicant’s arguments regarding the rejection of claims 1-20 under 35 U.S.C. 101 for directing to an abstract idea without significantly more have been fully considered but are not persuasive. Applicant recites a portion of independent claims 1, 6, and 17 on pages 11 and 12 and then argues on pg. 12 paragraph 2 that such elements cannot simply be performed in the human mind and asserts that “instead the claims relate to simplifying a first model, performed by a non-embedded device, and creating a second model that only simulates one or more desired outputs that only simulates one or more desired outputs of the first model such that the second 
Applicant further argues that the claims are directed to a technological improvement based on the second model executing on the embedded device. Examiner respectfully disagrees and asserts that the improvement is merely the desired result of executing a simple model on the embedded device compared to executing a more complicated model on the embedded device. No new functionality is effected on the device and therefore it is not an improvement in the processing capabilities of the embedded device. Any improvement is on the generation of the models which is an abstract idea and is not an improvement to any particular technology or technical field. The device is merely used as a tool to implement the abstract idea. The rejection under 35 U.S.C. 101 is maintained.
In response to Applicant’s arguments/amendments under 35 U.S.C. 103 that the references do not teach the claim limitations as presently amended, Examiner notes the new grounds for rejection under 35 U.S.C. 103 presented below and asserts that the combination of references teach the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites identifying input parameters and 
The limitation of “an evaluation manager component that correlates a defined output parameter of a first model of an aircraft engine to a related an input parameter of the first model of, wherein the first model is configured for execution by a non-embedded device,” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “by a non-embedded device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “correlates” in the context of this claim encompasses the user manually mapping an input parameter to an output parameter. 
Similarly, the limitation of “a relation manager component that determines one or more relations in the first model and generates an intermediary parameter based on one or more relations, the related input parameter and the defined output parameter of the first model, wherein the one or more relations define an association between the defined output parameter and the input parameter, and wherein the related input parameter, the intermediary parameter, and the defined output parameter are steady-state parameters” is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “generates” in the context of the claim encompasses the user manually determining intermediary parameters based on the input parameter and defined output parameter. 
Similarly, the limitation of “a model generator manager component that generates a second model of the aircraft engine that approximates the first model wherein the model generator manager component replicates the one or more relations of the first model and the intermediary parameter with software constraints suitable for embedded software of an 
This judicial exception is not integrated into a practical application because the claim recites additional elements “a memory”, “a processor”, a “non-embedded device” and “an embedded device”. These elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of evaluating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim further recites “wherein executing the second model on the embedded device improves a processing efficiency and conserves memory resources of the embedded device, as compared to the first model executing on the embedded device, based on the second complexity,” however this additional element is viewed as generally linking the use of a judicial exception to a particular technological environment of field of use (see MPEP 2106.04(d)). Accordingly, these additional element does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor and memory to perform data evaluation amounts or configuring models to be executed by non-embedded or embedded devices to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Furthermore, the additional element of “wherein executing the second model on the embedded device improves a processing efficiency and conserves memory resources of the embedded device, as compared to the first model executing on the embedded device, based on the second complexity,” however this additional element is viewed as generally linking the use of a judicial exception to a particular technological environment of field of use (See MPEP 2106.05(h)) and does not amount to significantly more than the abstract idea. Therefore the claim as a whole is directed to an abstract idea without significantly more. The claim is not patent eligible.
Claims 2-5 further limit the mental process abstract idea with additional mental process limitations and therefore are viewed as not being significantly more than the abstract idea.
	Claims 6-7 and 10-13 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-5.
	Claims 8-9 and 14-16 further limit the mental process abstract idea with additional mental process limitations and therefore are viewed as not being significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as obvious over Van der Velden (US 20160179992) in view of Lee et al. ("High-degree-of-freedom engine modelling for control design using a crank-angle-resolved flame propagation simulation and artificial neural network surrogate models." Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering 224.6 (2010): 747-761.), hereinafter Lee, and Maloney (US 20180347498).
Regarding claim 1, Van der Velden teaches a system, comprising:
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components ([0023] “computer readable medium comprises program instructions which, when executed by a processor causes”), the executable components comprising:
an evaluation manager component that correlates a defined output parameter of a first model to a related input parameter of the first model ([0023] “defining a model representing a real-world system, wherein the model includes a parametric state vector representing a behavior and a design variable vector;” Also see [0016] “Another embodiment may further comprise reducing the dimensionality of the defined model. In such an embodiment, reducing the dimensionality of the defined model employs at least one of principal component analysis, k-nearest neighbors, and subspace learning” And [0021] “Moreover, in an embodiment where the defined model is a high fidelity, high dimensional numerical model, the model definition module is further configured to reduce the dimensionality of the defined model. In such an embodiment, the model definition module may be configured to reduce the dimensionality of the defined model by employing at least one of principal component analysis, k-nearest neighbors, and subspace learning.” And [0043] “Alternatively, before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters (e.g., approximately 100). To continue, after executing the experiment, such an embodiment next repeats this experiment in a structured (e.g., design of experiment) or unstructured way for a model design variable vector of interest v to produce a dataset as a function of (time, v, p) for a given set of initial conditions p(time=0).” And [0047] “In an embodiment where the defined model is a high fidelity, high dimensional numerical model, the method 100 may further comprise reducing the dimensionality of the defined model. According to such an embodiment, the dimensionality may be reduced according to principles known in the art, for example, by employing principal component analysis, k-nearest neighbors, and/or subspace learning.” Examiner notes that reducing dimensionality such as by using principal component analysis which projects each data point onto only the first few principal components to obtain lower-dimensional data corresponds to correlating a defined output parameter to a related input parameter.), wherein the first model is configured for execution by a non-embedded device ([0042] “These surrogate models are based on physical test data or high-fidelity simulation data. High-fidelity N-code (FEA, Computational Fluid Dynamics (CFD), or logical) co-simulations can take as much as an hour of CPU time for each real-time second of behavior prediction.” [0043] “An embodiment accelerates realistic behavior modeling by first executing a physical or numerical high-fidelity experiment on a physical or numerical model and observing the response over time of the parametric state vector p (e.g., time, p) that represents the behavior of interest.” Examiner notes that the high fidelity node run on the CPU corresponds to the first model configured for execution by a non-embedded device);
a relation manager component that determines one or more relations in the first model and generates an intermediary parameter based on the one or more relations, the related input parameter, and the defined output parameter of the first model, wherein the one or more relations define an association between the defined output parameter and the input parameter ([0023] “performing a first experiment to determine a response over time of the parametric state vector and performing a second experiment for the design variable vector, wherein performing first and second experiments produces a data set of the parametric state vector and the design variable vector as a function of time” And “after executing the experiment, such an embodiment next repeats this experiment in a structured (e.g., design of experiment) or unstructured way for a model design variable vector of interest v to produce a dataset as a function of (time, v, p) for a given set of initial conditions p(time=0)” And [0043] “An embodiment accelerates realistic behavior modeling by first executing a physical or numerical high-fidelity experiment on a physical or numerical model and observing the response over time of the parametric state vector p (e.g., time, p) that represents the behavior of interest. This model can contain discrete events (e.g., controller on/off) as well as forced boundary conditions such as road excitations. Alternatively, before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters (e.g., approximately 100). To continue, after executing the experiment, such an embodiment next repeats this experiment in a structured (e.g., design of experiment) or unstructured way for a model design variable vector of interest v to produce a dataset as a function of (time, v, p) for a given set of initial conditions p(time=0).” Examiner notes that reduce dimensionality model corresponds to a relation between the input and output parameters and the resulting dataset from executing the experiment on the reduced dimensionality model corresponds to an intermediary parameter); and
a model generator manager component that generates a second model that approximates the first model, wherein the model generator manager component replicates the one or more relations of the first model and the intermediary parameter ([0023] “constructing a set of surrogate differential equations approximating a higher derivative of the parametric state vector relative to that in the data set, wherein constructing the set of equations includes operatively storing in memory the set of surrogate differential equations as a surrogate model” And [0044] “The method continues by combining the datasets and differentiating the state variables with respect to time using a backward differentiation scheme and then removing time from the dataset, yielding (v, p, [dot over (p)], [umlaut over (p)]). Then, higher derivatives as a surrogate function of the lower derivatives [umlaut over (p)]=(v, p, [dot over (p)]) are approximated using techniques such as radial basis functions, neural nets, chebychev polynomials, and response surface methods with term reduction over a training set that is part of the complete set in [umlaut over (p)]=(v, p, [dot over (p)]). The right predictive surrogate is selected and its technique settings are optimized to reduce its variance and bias error and validated with the part of the dataset that is not used in the training Thus, forming the surrogate model.” Examiner notes that the surrogate is constructed from the intermediate dataset, therefore the second model includes the intermediary parameter.), wherein the first model has a first complexity and the second model has a second complexity that is less complex than the first complexity ([0042] “the invention is directed to a method to create a near real-time experience by accelerating realistic behavior simulation models using mathematical surrogates. These surrogate models are based on physical test data or high-fidelity simulation data. High-fidelity N-code (FEA, Computational Fluid Dynamics (CFD), or logical) co-simulations can take as much as an hour of CPU time for each real-time second of behavior prediction. Embodiments of the invention speed up this process by orders of magnitude so that it is fast enough to be used in real-time or near real-time applications.” And [0043] “before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters”), wherein the second model is configured for execution by an embedded device ([0042] “Embodiments of the invention speed up this process by orders of magnitude so that it is fast enough to be used in real-time or near real-time applications. This makes it a practical technology for interactive design, multi-disciplinary optimization, and verification of cyber-physical systems. These surrogate models can be wrapped as a Functional Mockup Unit and deployed in a system simulation tool and/or embedded in hardware.”).

Van der Velden does not appear to explicitly disclose that the first and second models are engine models, the parameters are steady state parameters.
However, Lee teaches a first model of an engine and a second model of an engine wherein the input parameter, the intermediary parameter, and the defined output parameter are steady-state parameters (pg. 749 col. 1 “The non-linear, steady-state engine model predicts the mass flowrate of air into the cylinders m_ cyl, the engine torque Teng, residual gas fraction xres, the emission index of nitrogen oxides (NOx) EINOx, and the brake-specific fuel consumption bsfc.” Also see Equation 8 and pg. 751 col. 2 “Figure 2 shows the ANN model for estimating the air mass flowrate in steady-state operation training results. The prediction of the air mass flowrate into the cylinders by the trained ANN coincides with the experimental data at many different engine operating points as shown in Fig. 3; thus, the ANN model is validated” And pg. 752 col. 2 “The ANN models are used to predict non-linear, steady-state engine responses” Examiner notes that if the input and output parameters of Van der Velden were modified with the steady-state parameters of Lee, then the intermediate parameters of Van der Velden would also be steady-state); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the approximation modeling system disclosed by Van der Velden with the engine models and steady state parameters disclosed by Lee.  
One of ordinary skill in the art would have been motivated to make this modification in order to create fast and predictive models for implementing advanced simulations-based methodologies and reducing the cost of controller development process (Lee pg. 747 col. 2) and to achieve and attractive trade-off between predictiveness and speed (Lee pg. 748 col. 2).
	Van der Velden in combination with Lee do not appear to explicitly teach that the engine models are aircraft engines, that the second model is generated with software constraints suitable for embedded software of an embedded device on an aircraft, and wherein executing the second model on the embedded device improves a processing efficiency and conserves memory resources of the embedded device, as compared to the first model executing on the embedded device, based on the second complexity.
	However, Maloney the engine models are aircraft engines ([0021] “Computer-based modeling environments are often used in the design and development of systems, such as cars, appliances, airplanes, and other systems. For example, modeling environments may be used to design electronic control unit (ECU) embedded software for use in controlling an engine, such as an internal combustion, electric, or hybrid automobile powertrain. A developer may create an executable model of the ECU software within the modeling environment and pair it with the engine to reflect the behavior of the assembled engine /plant system. To develop and evaluate the ECU control software model, the developer may also create a model of the engine being controlled by the ECU, and may couple the ECU model to the engine model. The ECU and engine models may be executed, during which the ECU model may receive an input, such as a driver torque request, and may generate one or more engine commands, such as throttle position, fuel injector pulsewidth, spark advance, intake and exhaust cam phaser angles, etc. … The ECU model may be evaluated and refined until it meets specifications established for the ECU and/or produces satisfactory control characteristics for the engine model, usually related to fuel economy, performance, and emission targets desired for a given vehicle application. When the ECU model and its associated calibration parameter set is developed to meet performance, fuel economy, and emission control specifications, code may be generated for the ECU model for final development in a Hardware-in-the-Loop (HIL) simulation and vehicle hardware application, at which point the control parameters will be fine-tuned in light of errors between the model of the engine plant and the real engine system before production release. For example, a code generator which may be part of the modeling environment may generate code, such as source code that implements the behavior of the ECU model. The generated code and calibration parameter set may be compiled and deployed onto a hardware platform, such as an embedded system, thereby realizing a physical ECU.” Examiner notes that although Maloney does not explicitly teach that the engine is an aircraft engine, Maloney mentions modeling for airplanes ([0021]) and it would be obvious to one of ordinary skill in the art to modify the vehicle ECU model of Maloney with a simple substitution of one known element (an aircraft) for another (a vehicle) to obtain predictable results of modeling in an aircraft environment.), that the second model is generated with software constraints suitable for embedded software of an embedded device on an aircraft ([0114] “The generated code for the rescaled engine controller model may be deployed as embedded software on an electronic control unit (ECU), as indicated at step 750.”), and wherein executing the second model on the embedded device ([0114] “The generated code for the rescaled engine controller model may be deployed as embedded software on an electronic control unit (ECU), as indicated at step 750.”) improves a processing efficiency and conserves memory resources of the embedded device, as compared to the first model executing on the embedded device, based on the second complexity ([0027] “The systems and methods may construct a mapped engine model that includes the static engine performance maps for example to act as a surrogate for the more computationally intensive dynamic engine model used in the re-size operation.” Examiner notes that this limitation is merely the intended result of executing a simple model relative to executing a more complex model and does not carry any patentable weight).
Van der Velden, Lee and Maloney are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the approximation modeling system disclosed by Van der Velden in combination with Lee with the software constraints and executing the second model on an embedded device disclosed by Maloney.
One of ordinary skill in the art would have been motivated to make this modification in order to evaluate and refine ECU models before production release and to deploy onto a hardware platform thereby realizing a physical ECU (Maloney [0021]).
	

Regarding claim 2, the references teach the system of claim 1. Van der Velden further teaches comprising a duplication component that reproduces a relation of the one or more relations based on a determination that the relation is expressed as a calculation or as an algorithm that consume less processing capability or memory capability as compared to calculations or algorithms associated with the first model ([0023] “constructing a set of surrogate differential equations approximating a higher derivative of the parametric state vector relative to that in the data set, wherein constructing the set of equations includes operatively storing in memory the set of surrogate differential equations as a surrogate model” And [0045] “step 103 includes determining the one or more derivatives of the parametric state vector computed directly from the time step and the state vector value at the time step using a finite difference method. Next, a set of surrogate differential equations is constructed which approximates a higher derivative of the parametric state vector relative to that in the data set” Also see [0042] “the invention is directed to a method to create a near real-time experience by accelerating realistic behavior simulation models using mathematical surrogates. These surrogate models are based on physical test data or high-fidelity simulation data. High-fidelity N-code (FEA, Computational Fluid Dynamics (CFD), or logical) co-simulations can take as much as an hour of CPU time for each real-time second of behavior prediction. Embodiments of the invention speed up this process by orders of magnitude so that it is fast enough to be used in real-time or near real-time applications.”).

Regarding claim 3, the references teach the system of claim 1. Van der Velden further teaches comprising an evaluation component that determines a polynomial function and a the higher derivative of the parametric state vector may be approximated by using at least one of: radial basis functions, neural nets, chebychev polynomials” And [0062] “At each iteration, a function F is constructed using surrogate technology, such as polynomial or other regression techniques,”), wherein the polynomial function is fitted to an observed tuple included in a relation of the one or more relations in the first model ([0023] “modifying the data set with one or more derivatives of the parametric state vector; constructing a set of surrogate differential equations approximating a higher derivative of the parametric state vector relative to that in the data set.” Examiner notes that the dataset corresponds to an observed tuple.).

Regarding claim 4, the references teach the system of claim 1. Van der Velden further teaches comprising an assessment component that adds a linear combination of functions to the second model based on a determination that a relation of the one or more relations is approximated by the linear combination of functions, wherein the linear combination of functions approximates the relation in the second model ([0053] “To continue, F.sub.1 and F.sub.2 may be expressed as a linear regression surrogate model to obtain a 2.sup.nd order linear ordinary differential equation representing the well-known spring damper model.”).

Regarding claim 6, the references teach a method, comprising: deriving, by a system comprising a processor, an input parameter of a first model of an aircraft engine based on a defined output parameter of the first model, wherein the first model is executing on a non-embedded system, and wherein the first model comprises a first complexity; generating, by the system, an intermediary parameter based on a network of relations in the first model, wherein the see rejection claim 1).

Regarding claim 7, the references teach the method of claim 6, wherein the generating the second model comprises generating the second model for execution by the embedded system, (see rejection claim 1).

Regarding claim 8, the references teach the method of claim 6. Van der Velden further teaches wherein the generating the second model comprises reducing the first complexity associated with the first model ([0043] “before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters”).

Regarding claim 9, the references teach the method of claim 8. Van der Velden wherein the reducing the first complexity comprises simplifying at least one computation employed during execution of the first model ([0042] “Embodiments of the invention speed up this process by orders of magnitude so that it is fast enough to be used in real-time or near real-time applications.” And [0043] “before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters.” And [0051] “The full co-simulation data 541 represents data determined using existing batch processing methodologies, that while providing good accuracy, can be extremely time consuming and computationally expensive to produce. Thus, embodiments of the invention calculate surrogates that approximate the full co-simulation data 541.”).

Regarding claim 10, the references teach the method of claim 6, wherein the generating the second model comprises reproducing the network of relations based on a determination that a relationship of the network of relations is expressed as a calculation or as an algorithm that consume less processing capability or memory capability as compared to calculations or algorithms associated with the first model (see rejection claim 2).

Regarding claim 11, the references teach the method of claim 6, wherein the generating the second model comprises: determining a relationship of the network of relations is approximated by fitting a polynomial function to an observed tuple included in the network of relations; determining a coefficient for the polynomial function; and including the polynomial function and the coefficient in the second model (see rejection claim 3).

Regarding claim 12, the references teach the method of claim 6, wherein the generating the second model comprises: determining a linear combination of functions based on a determination that a relationship of the network of relations is approximated by the linear combination of functions; and adding the linear combination of functions to the second model, wherein the linear combination of functions approximates the relationship in the second model (see rejection claim 4).

Regarding claim 14, the references teach he method of claim 6. Van der Velden further teaches comprising generating a correction factor based on the input parameter wherein the correction factor is a functional approximation of a difference between an uncorrected approximation of the defined output parameter and an ideal output parameter determined from the input parameter ([0018] “constructing the surrogate model further includes optimizing the surrogate model to reduce variance and bias error.” And [0044] “The right predictive surrogate is selected and its technique settings are optimized to reduce its variance and bias error and validated with the part of the dataset that is not used in the training Thus, forming the surrogate model.” And [0046] “selecting the set of surrogate differential equations stored as the surrogate model as the set from the one or more candidate sets with the lowest cross validation error to at least a subset of the data set.” And [0054] “Embodiments of the invention can further determine the source of such error by validating the model with the above mentioned set aside data. Such evaluation indicates that there is a large error between the actual a data and the one predicted by the 2.sup.nd order ODE constructed from the linear surrogate. This error is shown in FIG. 6, where graph 650 shows the data, where the line 652 represents a perfect validation of the model, and the data points 653 show the actual data that was set aside. From this validation it is known a-priori that the linear surrogate is not a good approximation to limit cycle co-simulation.” And [0055] “In order to correct this error, an embodiment may switch the surrogate model from a 2.sup.nd order model to a 4.sup.th order model and repeat the validation using the 4.sup.th order model. The result of this validation is shown in FIG. 7”).

Regarding claim 15, the references teach the method of claim 6. Van der Velden further teaches wherein the identifying the input parameter comprises identifying a plurality of input parameters that include the input parameter, the method further comprising:
determining a number of input parameters in the plurality of input parameters satisfies a defined number of input parameters; selecting a set of input parameters from the plurality of input parameters based on a determination that the set of input parameters correlates to the defined output parameter ([0043] “before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters (e.g., approximately 100).” And [0061] “It is only necessary that the dataset includes the state/design vectors that are relevant. If such relevant vectors are not included, the method will produce a high cross-validation error, thus signaling that the model is lacking relevant vector data.”); and
generating a correction factor based on the set of input parameters, wherein the set of input parameters are excluded from the determining the network of relations ([0043] “before executing such an experiment, an embodiment may first reduce the dimensionality of the high-fidelity, high-dimensional numerical model using principal component analysis, or a similar technique, to a manageable number of parameters (e.g., approximately 100).” And [0044] “The right predictive surrogate is selected and its technique settings are optimized to reduce its variance and bias error and validated with the part of the dataset that is not used in the training Thus, forming the surrogate model” And [0046] “constructing the set of surrogate differential equations 104, may be performed by iteratively constructing one or more candidate sets of surrogate differential equations and in turn, selecting the set of surrogate differential equations stored as the surrogate model as the set from the one or more candidate sets with the lowest cross validation error to at least a subset of the data set. This subset of the data set that is used in performing the equation constructing may be considered a validation data set.” And [0055] “In order to correct this error, an embodiment may switch the surrogate model from a 2.sup.nd order model to a 4.sup.th order model and repeat the validation using the 4.sup.th order model. The result of this validation is shown in FIG. 7.” And [0061] “It is only necessary that the dataset includes the state/design vectors that are relevant. If such relevant vectors are not included, the method will produce a high cross-validation error, thus signaling that the model is lacking relevant vector data.”).

Regarding claim 16, the references teach the method of claim 15. Van der Velden further teaches wherein the correction factor is a functional approximation of a difference between an uncorrected approximation of the defined output parameter and an ideal output parameter determined from the plurality of input parameters ([0018] “constructing the surrogate model further includes optimizing the surrogate model to reduce variance and bias error.” And [0044] “The right predictive surrogate is selected and its technique settings are optimized to reduce its variance and bias error and validated with the part of the dataset that is not used in the training Thus, forming the surrogate model.” And [0046] “selecting the set of surrogate differential equations stored as the surrogate model as the set from the one or more candidate sets with the lowest cross validation error to at least a subset of the data set.”  And [0054] “Embodiments of the invention can further determine the source of such error by validating the model with the above mentioned set aside data. Such evaluation indicates that there is a large error between the actual a data and the one predicted by the 2.sup.nd order ODE constructed from the linear surrogate. This error is shown in FIG. 6, where graph 650 shows the data, where the line 652 represents a perfect validation of the model, and the data points 653 show the actual data that was set aside.” And [0061] “In order to construct the surrogate model, according an embodiment, the model form is constructed and identified through an iterative method as the surrogate differential equation model with the lowest cross-validation error to the validation data set.”).

Regarding claim 17, the references teach a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: deriving based on a defined output parameter of a first model, an input parameter of the first model, wherein the first model is configured for execution within a first device, and wherein the first model simulates an aircraft engine and comprises a first complexity; determining one or more relations in the first model, wherein relations of the one or more relations comprise an intermediary parameter determined based on an association between the see rejection claim 1).

Regarding claim 18, the references teach the non-transitory machine-readable medium of claim 17, the operations further comprising generating the second model for execution with a real time embedded system, and wherein the first model is executed within a non-embedded system (see rejection claim 1).

Regarding claim 19, the references teach the non-transitory machine-readable storage medium of claim 17, the operations further comprising reducing a processing complexity associated with the first model (see rejection claim 8).

Regarding claim 20, the references teach the non-transitory machine-readable storage medium of claim 19, the operations further comprising simplifying at least one computation employed during execution of the first model (see rejection claim 9).

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Van der Velden in view of Lee and Maloney and in further view of Bull et al. (US 20070286023), hereinafter Bull.
Regarding claim 5, Van der Velden in combination with Lee and Maloney teaches the system of claim 1. Van der Velden in combination with Lee does not appear to explicitly disclose an array component that generates a lookup table comprising at least one breakpoint based on a determination that the at least one breakpoint approximates a relation of the one or more relations.
However, Maloney further teaches an array component that generates a lookup table comprising at least one breakpoint based on a determination that the at least one breakpoint approximates a relation of the one or more relations ([0022] “an engine model may include engine lookup tables that are accessed during execution of the engine model to compute operating characteristics or other attributes.” And [0026] “The systems and methods also may use one or more of the rescaling ratios to reshape at least some of the engine lookup tables and controller lookup tables.” And [0056] “In general, a lookup table may relate controller command input values to controller output values that will yield a desired response in the engine plant under quasi-steady and dynamic engine operating conditions. A lookup table may include one or more input breakpoint data sets and output table data. Each input breakpoint data set may be an index of input values for a particular dimension of the lookup table. The input breakpoint data sets relate a lookup table's input values to the output values that the table returns. The individual input values included in an input breakpoint data set may be referred to as breakpoints. The breakpoints may define intervals at which the input values may fall, and may be non-repeating, monotonically increasing values. An input breakpoint data set may also be referred to as an input breakpoint data grid. For given input data, the breakpoints in input breakpoint data sets corresponding to the input data may be used to locate an output data value. The breakpoints of a lookup table may serve to partition the table input space into regions, which may be called "cells".” And [0057] “The output data of a lookup table may be obtained experimentally by running a physical engine in a lab and collecting test data or by running a simulation of an engine model and collecting simulation results”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the approximation modeling system disclosed by Van der Velden with Lee with the lookup tables comprising breakpoints approximating a relation disclosed by Maloney.
 One of ordinary skill in the art would have been motivated to make this modification in order to relate inputs to outputs (Maloney [0056]) and to include non-linear data in order to reflect the deliberate design of engine hardware (Maloney [0057]).
Van der Velden in combination with Lee and Maloney does not appear to explicitly disclose retaining a size of a database table to below a defined table size, wherein the defined table size is determined based on processing capabilities of the embedded device.
However, Bull teaches reducing the size of a lookup table which may be better suited for devices that have a limited storage or processing capabilities ([0035] “generally speaking, embodiments of the present disclosure decimate or pare down a DEM to a relatively smaller sized lookup table or data structure. This DEM lookup table includes only the Z values that are predicted either by a predetermined model or by human estimation to be needed during a seismic survey. Stated differently, the DEM lookup table eliminates or screens out the vast majority of the Z values in the DEM that are unlikely to be associated with a location of a seismic device such as a sensor station or source. Advantageously, the smaller size look-up table may be better suited for use by portable or hand held devices or devices that have limited storage or processing capabilities”).
Van der Velden, Lee, Maloney and Bull are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious to try for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the approximation modeling system disclosed by Van der Velden in combination with Lee and Maloney with retaining a size of a database table to below a defined table size, wherein the defined table size is determined based on processing capabilities of the embedded device, by choosing from a finite number of predictable table size solutions, with a reasonable expectation of success of retaining a table size that can be executed on the embedded device by reducing a table size as disclosed by Bull.
 One of ordinary skill in the art would have been motivated to make this modification in order to accommodate devices with limited storage or processing capabilities (Bull [0035]).

Regarding claim 13, Van der Velden in combination with Lee and Maloney teaches the system of claim 1. Van der Velden in combination with Lee does not appear to explicitly disclose wherein the generating the second model comprises creating a lookup table that comprises a breakpoint, wherein the breakpoint is chosen to approximate a relation of the network of relations.
an engine model may include engine lookup tables that are accessed during execution of the engine model to compute operating characteristics or other attributes.” And [0026] “The systems and methods also may use one or more of the rescaling ratios to reshape at least some of the engine lookup tables and controller lookup tables.” And [0056] “In general, a lookup table may relate controller command input values to controller output values that will yield a desired response in the engine plant under quasi-steady and dynamic engine operating conditions. A lookup table may include one or more input breakpoint data sets and output table data. Each input breakpoint data set may be an index of input values for a particular dimension of the lookup table. The input breakpoint data sets relate a lookup table's input values to the output values that the table returns. The individual input values included in an input breakpoint data set may be referred to as breakpoints. The breakpoints may define intervals at which the input values may fall, and may be non-repeating, monotonically increasing values. An input breakpoint data set may also be referred to as an input breakpoint data grid. For given input data, the breakpoints in input breakpoint data sets corresponding to the input data may be used to locate an output data value. The breakpoints of a lookup table may serve to partition the table input space into regions, which may be called "cells".” And [0057] “The output data of a lookup table may be obtained experimentally by running a physical engine in a lab and collecting test data or by running a simulation of an engine model and collecting simulation results”).

 One of ordinary skill in the art would have been motivated to make this modification in order to relate inputs to outputs (Maloney [0056]) and to include non-linear data in order to reflect the deliberate design of engine hardware (Maloney [0057]).
Van der Velden in combination with Lee and Maloney does not appear to explicitly disclose confining a size of the lookup table to a defined table size determined based on processing capability of the embedded system.
However, Bull teaches reducing the size of a lookup table which may be better suited for devices that have a limited storage or processing capabilities ([0035] “generally speaking, embodiments of the present disclosure decimate or pare down a DEM to a relatively smaller sized lookup table or data structure. This DEM lookup table includes only the Z values that are predicted either by a predetermined model or by human estimation to be needed during a seismic survey. Stated differently, the DEM lookup table eliminates or screens out the vast majority of the Z values in the DEM that are unlikely to be associated with a location of a seismic device such as a sensor station or source. Advantageously, the smaller size look-up table may be better suited for use by portable or hand held devices or devices that have limited storage or processing capabilities”).
Van der Velden, Lee, Maloney and Bull are analogous art because they are from the same field of endeavor of modeling.  

 One of ordinary skill in the art would have been motivated to make this modification in order to accommodate devices with limited storage or processing capabilities (Bull [0035]).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        


/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128